t c memo united_states tax_court larry a michael petitioner v commissioner of internal revenue respondent docket no 12218-02l filed date larry a michael pro_se lisa k hartnett for respondent memorandum opinion laro judge petitioner while residing in akron iowa petitioned the court under sec_6330 to review respondent’s determination as to a proposed levy upon petitioner’s property respondent proposed the levy to collect and -2 - federal income taxes of approximately dollar_figure ' currently the case is before the court on respondent’s motion for summary_judgment under rule we shall grant respondent’s motion for summary_judgment unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioner failed to file federal_income_tax returns for and on date respondent prepared substitutes for returns for petitioner for the respective years on date respondent sent to petitioner a notice_of_deficiency for and the notice determined that petitioner was liable for deficiencies in his and federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure on date petitioner sent to respondent a letter acknowledging receipt of the notice_of_deficiency that letter stated ' we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest -3- according to your deficiency_notice of above date cover sheet attached there is an alleged deficiency with respect to my income taxes and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court before i file pay or do anything with respect to your notice i must first establish whether or not it was sent pursuant to law whether or not it has the force and effect of law and whether you had any authority to send me the notice in the first place let me further point out that ir code sec_6001 and sec_6011 as identified in the privacy_act notifies sic me that i need only comply with regulations nothing in the privacy_act notice or in the above statutes informs me that i have to comply with or pay attention to letters and or alleged determinations sent to me by various and sundry employees of the irs and let me further add that if the irs attempts to assess and collect the alleged deficiency by distraint without responding to my above requests i will sue the government pursuant to code sec_7433 because the irs will be recklessly and intentionally disregarding the statutes mentioned above together with their implementing regulations or lack thereof along with a number of other statutes that i need not list and or identify here petitioner did not petition this court with respect to the notice_of_deficiency on date respondent assessed the amount of the deficiencies and additions to tax shown in the notice_of_deficiency on date respondent mailed to petitioner a letter final notice -- notice_of_intent_to_levy and notice of -4- your right to a hearing final notice the final notice informed petitioner of his tax_liability for and in addition the final notice informed petitioner of respondent’s intent to collect that liability through a levy upon his property pursuant to sec_6331 and petitioner’s right under sec_6330 to a hearing with respondent’s office of appeals appeals to discuss the proposed levy enclosed with the final notice was a copy of form request fora collection_due_process_hearing on date respondent received from petitioner a form requesting the referenced hearing petitioner attached a letter entitled request for a collection_due_process_hearing as provided for in code sec_6320 sec_6330 that letter stated it is clear that before any appeals officer can recommend the seizure of any property pursuant to code sec_6331 certain elements have to be present for one thing pursuant to that statute that person has to be statutorily liable to pay the taxes at issue and only after he neglects or refuses to pay the same within days after notice_and_demand can his property be subject_to seizure therefore apart from the appeals officer having to identify the statute that makes me liable to pay the taxes at issue he needs to have a copy of the statutory notice_and_demand which i neglected and refused to pay in addition i can’t be liable to pay an income_tax if the tax in question has never been assessed against me as required by code sec_6201 and sec_6203 so i will need to see a copy of the record of my assessments petitioner does not contest in this case his tax_liability if the appeals officer recommends enforcement of collection action including levy without having produced these specific documents then it will be obvious that the appeals officer is simply attempting to thwart and circumvent the code sec_6330 in order to enable the irs to continue its practice of making the illegal seizures uncovered by the senate_finance_committee as referred to by senator roth in his book and which the due process hearing was designed to eliminate on date the appeals officer robert l amick sent to petitioner a letter in which he suggested that a hearing be held in date either in the irs office in sioux city towa or in the omaha appeals_office in date in addition the appeals officer advised petitioner that he the appeals officer requested certified transcripts of petitioner’s accounts to provide evidence that the amounts due do in fact exist petitioner responded to that letter on date he requested a hearing in late june or early july on date the appeals officer mailed to petitioner a letter in which he suggested that petitioner set a meeting date and time by the end of the month enclosed with the letter were forms transcripts of assessments payments and other specified matters forms were for petitioner’s taxable years and and were dated date the appeals officer sent to petitioner four other letters on march march may and date respectively in his date letter the appeals officer suggested that the hearing be - held on date and requested petitioner to confirm that date by the end of date because petitioner did not respond to the march march and may letters the appeals officer stated in his date letter that he would assume that petitioner was forgoing the face-to-face hearing and advised petitioner that he the appeals officer could make a determination to sustain the levy action because petitioner has failed to set a time for a hearing the appeals officer also informed petitioner that he had received a box of papers and a video tape on date on date petitioner finally responded to the june letter and requested that the hearing be postponed indefinitely or at least into late july petitioner’s response stated that his wife had health problems the appeals officer responded to that letter of petitioner on date enclosing additional mftra-x transcripts of petitioner’s accounts that letter stated we have spent time corresponding with discussions about your underlying liability but you are preclude sic from raising such issues in this proceeding since you have been properly given the right to dispute those issues before you have refused to acknowledge that your income is subject_to tax and refused to submit information to change that tax_liability you should concentrate your efforts in preparing and filing proper returns for through current years so the record does not reveal the contents of the box of papers or the video tape that -j- that the internal_revenue_service will have the correct assessments this could reduce your outstanding liabilities so they could be manageable and payable in a shorter period of time for example if you were married and could file jointly for through you could have more deductions if you had dependents you could have more deductions and possible credits by declaring that your income was not taxable you forced the service into determining your liability without possible deductions and credits that you should have provided evidence of because you haven’t provided information to show the liabilities were incorrect the outstanding amounts are sustained and we have to concentrate on how you are going to pay them since you haven’t provided evidence of how much you can pay from income and assets the service is forced into taking levy action this could lead to levy action on your assets wages and social_security income under the circumstances i have no choice but to close your case giving you the right to petition the courts with your arguments over the collection actions on date petitioner sent to appeals another letter letter stated you state that your records show that we were sent a notice_of_deficiency your records are wrong we were never sent a statutory_notice_of_deficiency by the irs as our attached affidavit states you also state that i declared that my income is not taxable which is correct you have not given one single code section federal regulation or a law of any kind to declare that my income is taxable i have shown you more information than you said that you were able to go through or study to prove to you that my income is not taxable and your whole process is fraudulent and illegal but you refuse to look into any of it i can understand why if you were to open your eyes and ears long enough to actually check out what we have provided as evidence you would have to to sic make a very personal decision you would have to -8- decide whether you could remain working for such a lawless organization as the irs if you would continue working for the irs then you would be willfully and knowingly acting under the color of law and would be nothing less than a common criminal we also attached a copy of the code_of_federal_regulations parallel table of authorities if you will check you will find all penalties assessments authority to make returns for the taxpayer are all in title alcohol_tobacco_and_firearms not in title_26 income_tax a face-to-face hearing was not held with petitioner instead on the basis of petitioner’s letters and attached documents and because of a failure by petitioner to set a date or time for a hearing appeals issued to petitioner on date a notice_of_determination concerning collection action s under sec_6320 and or for and this notice reflected the determination of appeals to sustain the proposed levy on petitioner’s property discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir as will be shown in the discussion that follows petitioner has raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay that tax within days after notice_and_demand for payment the commissioner may collect the tax by levy on the person’s property see also sec_7701 a b and a reference in statute to secretary includes reference to commissioner sec_6331 provides that at least days before enforcing collection by levy on the person’s property the commissioner must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person see also sec_7701 a b and a sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of a hearing before appeals and if dissatisfied with judicial review of the administrative --10- determination 115_tc_35 114_tc_176 in the event of such a judicial review the court’s standard of review depends on whether the underlying tax_liability is at issue the court reviews a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court reviews other administrative determinations for abuse_of_discretion 114_tc_604 a taxpayer’s underlying tax_liability may be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b here respondent notified petitioner that he was proposing to levy upon petitioner’s property in order to collect petitioner’s federal_income_tax debt for and following the determination by appeals that respondent’s proposed levy was proper petitioner sought relief in this court in order to decide this case we focus on assignments of error set forth in the petition that commenced this proceeding rule b any issue not raised in the assignments of error shall be deemed to be conceded petitioner asserts in his petition numerous allegations of error in the appeals officer’s determination many of these allegations are either frivolous and groundless or irrelevant to --11- the appeals officer’s determination we focus on only those arguments which are relevant to the appeals officer’s determination we classify those arguments in two categories the first category pertains to the existence or validity of the underlying tax_liability the second category pertains to the procedure by which respondent has assessed petitioner’s tax_liability and or reviewed the validity of it as to the first category the record shows that petitioner has received a notice_of_deficiency for and and that he had an opportunity to dispute in this court respondent’s determination set forth in that notice he chose not to dispute those determinations timely see sec_6213 notices of deficiency addressed to taxpayers inside the united_states may be challenged by those taxpayers generally by filing a petition with this court within days after the notice_of_deficiency is mailed we reject this first category of arguments as untimely and advanced improperly petitioner is precluded from disputing his underlying tax_liability in this proceeding sego v commissioner supra as to the second category of arguments pertaining to respondent’s procedures each of these arguments is frivolous and has been previously rejected by this court e g bartschi v commissioner tcmemo_2002_268 and cases cited therein tolotti v commissioner tcmemo_2002_86 petitioner argues --12 - that the notice_of_deficiency issued to him was invalid because he asserts it was not signed by the secretary or somebody delegated by the secretary we consider this argument frivolous the notice_of_deficiency was signed by the director of an internal_revenue_service center the secretary or_his_delegate is authorized by statute to issue notices of deficiency sec_6212 sec_7701 b and a and it is well established that the director of an internal_revenue_service center is an authorized delegate eg 953_f2d_531 9th cir 118_tc_162 weishan v commissioner tcmemo_2002_88 petitioner argues that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we disagree first sec_6330 does not require the commissioner to rely upon a particular document eg the summary record itself rather than transcripts of account to satisfy this verification requirement kuglin v commissioner tcmemo_2002_51 see also weishan v commissioner supra second the appeals officer is not required to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met sec_6330 sec_301_6330-1 proced admin regs see also nestor v commissioner supra more --13- importantly in this case petitioner not only received copies of the mftra-x transcripts but also forms even standing alone the mftra-x transcripts which were reviewed by the appeals officer are a valid verification that the requirements of any applicable law or administrative procedure have been met ’ 118_tc_365 mudd v commissioner tcmemo_2002_204 howard v commissioner tcmemo_2002_81 mann v commissioner tcmemo_2002_48 we hold that the appeals officer satisfied the verification requirement of sec_6330 yacksyzn v commissioner tcmemo_2002_99 cf 117_tc_117 petitioner has failed to raise any arguments which have not been previously rejected by this court moreover petitioner was offered an opportunity for a hearing by virtue of his own volition however petitioner attempted to delay a hearing federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record of assessment must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proceed admin regs the forms and mftra-x transcripts received by petitioner contained all this information petitioner has not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the forms and mftra-x transcripts see mann v commissioner tcmemo_2002_48 we hold that the assessment made by respondent is valid see kuglin v commissioner tcmemo_2002_51 see also duffield v commissioner tcmemo_2002_53 -14- indefinitely and did not agree on any date or time for a hearing thus notwithstanding petitioner’s request to have a hearing under sec_6330 we consider it neither necessary or productive to remand this case to appeals to hold a hearing 117_tc_183 we sustain respondent’s determination as to the proposed levy as a permissible exercise of discretion we find petitioner’s arguments to be frivolous and or groundless we admonish petitioner if he appears in this court again not to make the same type of arguments should petitioner decide to disregard our warning and to continue advancing frivolous and or groundless arguments we shall consider imposing a penalty on petitioner under sec_6673 we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
